 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 RAYMOND E. GOSSELIN,

                           Plaintiff,                         MEMORANDUM OF
                                                              DECISION & ORDER
                  -against-                                   2:16-cv-04391 (ADS)(AKT)

 SHEET METAL WORKERS’ NATIONAL
 PENSION FUND,                                                                       FILED 
                                                                                     CLERK 
                            Defendant.                                                   
 ---------------------------------------------------------X               4/18/2019 3:28 pm
                                                                                         
                                                                             U.S. DISTRICT COURT 
APPEARANCES:                                                            EASTERN DISTRICT OF NEW YORK 
                                                                             LONG ISLAND OFFICE 
Frumkin & Hunter LLP
Attorneys for the Plaintiff
1025 Westchester Avenue Suite 309
White Plains, NY 10604
       By:     Elizabeth E. Hunter, Esq.,
               William D. Frumkin, Esq., Of Counsel.

Sutherland, Asbill & Brennan LLP
Attorneys for the Defendant
700 Sixth Street, Nw, Suite 700
Washington, DC 20001
       By:     Nicholas Christakos, Esq.,

SPATT, District Judge:

        On August 5, 2016, plaintiff Raymond Gosselin (the “Plaintiff”) commenced this action

under the Employee Retirement Income Security Act, 29 U.S.C. §§ 1132 et seq. (“ERISA”),

challenging the determination of the Sheet Metal Workers’ National Pension Fund (the

“Defendant” or “the Fund”) which denied him certain retirement benefits to which he claims he is

entitled.




                                                        1
       The parties cross-moved for summary judgment and the Court referred both motions to

United States Magistrate Judge A. Kathleen Tomlinson for a recommendation as to whether the

motions should be granted.

       On March 4, 2019, Judge Tomlinson issued a Report and Recommendation (“R&R”) that

the Court deny the Plaintiff’s motion for summary judgment and grant the Defendant’s motion for

summary judgment. Judge Tomlinson electronically served a copy of the R&R on all parties the

same day.

       By motion of the Plaintiff, the court extended the time to file objections to the R&R to

April 1, 2019. It has been more than fourteen days since the passage of that deadline, and over a

month and a half since the service of the R&R. The parties have not filed objections at this point

in time.

       As such, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court

has reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result. See Coburn v. P.N. Fin., No. 13-CV-1006 (ADS) (SIL), 2015 WL 520346, at *1 (E.D.N.Y.

Feb. 9, 2015) (reviewing Report and Recommendation without objections for clear error).

       Accordingly, the R&R is adopted in its entirety. The Court grants the Defendant’s motion

for summary judgment and denies the Plaintiff’s motion for summary judgment. The Clerk of the

Court is respectfully directed to close this case.




                                                     2
SO ORDERED.

Dated: Central Islip, New York

       April 18, 2019

                                      ___/s/ Arthur D. Spatt_______

                                        ARTHUR D. SPATT

                                     United States District Judge




                                 3
